Case: 14-50837      Document: 00513013197         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-50837                              FILED
                                 Conference Calendar                      April 21, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARMANDO LEYVA-MUNOZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-334-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Armando Leyva-Munoz
raises an argument that he concedes is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 228, 231-35 (1998), in which the Supreme Court
determined that convictions used to enhance a sentence under 8 U.S.C.
§ 1326(b) need not be set forth in the indictment.                     Accordingly, the
Government’s motion for summary affirmance is GRANTED, its alternative


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50837   Document: 00513013197     Page: 2   Date Filed: 04/21/2015


                                No. 14-50837

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2